Order entered June 3, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00787-CR

                            ARMANDO OVIEDO NINO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55053-S

                                           ORDER
       The Court REINSTATES the appeal.

       On April 27, 2015, we ordered the trial court to make findings regarding State’s Exhibit

no. 1 and whether the exhibit could be converted to a readable format. We ADOPT the findings

that: (1) the parties were able to view the exhibit using software from Avigilon; and (2) that

there is downloadable software for viewing the exhibit available on Avigilon’s website. Now

that the Court has obtained the information regarding the program to read the exhibit, it has been

able to view the exhibit.

       Each party has filed its brief. We DIRECT the Clerk to set the appeal at issue.

                                                      /s/   ADA BROWN
                                                            JUSTICE